Citation Nr: 0912903	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for right knee 
degenerative joint disease.

4.  Entitlement to service connection for left knee 
degenerative joint disease.

5.  Entitlement to service connection for a left hip 
disorder, including as secondary to a lumbar strain and left 
knee degenerative joint disease.

6.  Entitlement to service connection for exposure to 
asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the November 2006 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's lumbar strain, asthma, bilateral knee degenerative 
joint disease, and left hip condition service connection 
claims.  In addition, the November 2006 rating decision 
denied the Veteran's service connection claim for asbestos 
exposure.

The November 2006 rating decision also denied the Veteran's 
temporary total disability claims for his bilateral knee 
degenerative joint disease as service connection for these 
conditions had been denied.  The Veteran did not indicate his 
objection with these determinations in his April 2007 notice 
of disagreement; therefore, these claims are not before the 
Board for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a September 2008 Travel Board hearing.  A 
transcript of that hearing has been associated with the 
claims folder.



FINDINGS OF FACT

1.  There is no nexus between the Veteran's lumbar strain and 
an injury or disease in service.

2.  There is no nexus between the Veteran's asthma and an 
injury or disease in service.

3.  There is no nexus between the Veteran's right knee 
degenerative joint disease and an injury or disease in 
service.

4.  There is no nexus between the Veteran's left knee 
degenerative joint disease and an injury or disease in 
service.

5.  While the Veteran has complained of left hip pain, there 
is no competent medical evidence that the Veteran currently 
suffers from any left hip condition.

6.  At a hearing held on September 2008, and prior to the 
promulgation of a decision, the Board received notification 
from the Veteran that a withdrawal of the appeal for his 
service connection claim for asbestos exposure was requested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lumbar strain have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The criteria for entitlement to service connection for 
asthma have not been met. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for entitlement to service connection for 
right knee degenerative joint disease have not been met. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2008).

4.  The criteria for entitlement to service connection for 
left knee degenerative joint disease have not been met. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§  3.303, 3.307, 3.309 (2008).

5.  The criteria for service connection for a left hip 
condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2008).

6.  The criteria for withdrawal of the Veteran's Substantive 
Appeal of his asbestos exposure service connection claim has 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with letters dated March 2006 and 
June 2006 in which the RO notified him of what evidence was 
required to substantiate his various service connection 
claims.  These letters told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  Finally, these letters notified the Veteran that 
he should submit any relevant evidence in his possession.  
These letters met the duty to notify the Veteran in 
accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in the 
June 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded a VA spinal examination and a 
sufficient medical opinion has been obtained.

No VA medical examination has been conducted or medical 
opinion obtained with respect to the Veteran's asthma, 
bilateral knee degenerative joint disease and left hip 
condition service connection claims.  There is, however, no 
competent evidence relating any of these current disabilities 
to a disease or injury in service, nor is a contemporaneous 
record of treatment for these conditions until more than 20 
years after service.  The Veteran is not competent to express 
an opinion as to medical causation for these conditions, and 
no competent medical professional has linked any of these 
current disabilities to his service.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  An examination is therefore not 
required.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service- 
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the Veteran).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other chronic diseases such as arthritis become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Lumbar Strain

The Veteran contends that he is entitled to service 
connection for his back condition as his extensive physical 
labor during service caused the condition.  This physical 
labor included him carrying and breaking open cement bags 
weighing 80 pounds each multiple times each day.

The Veteran's May 1980 entrance examination was negative for 
any relevant abnormalities.  An August 1980 treatment record 
reflected the Veteran's complaints of low back pain that 
developed after he ate, and an assessment of acute muscle 
spasms was made.  Kidney stones were diagnosed in April 1981 
following the Veteran's complaints of back pain.  He again 
complained of low back pain, nausea and dizziness in June 
1981 but not diagnosis was made.  The Veteran's July 1982 
discharge examination was negative for any relevant 
abnormalities, and he denied suffering from recurrent back 
pain in his July 1982 Report of Medical History (RMH).

An impression of moderate to severe lumbar degenerative joint 
disease and lumbar degenerative disc disease with nerve root 
impingement at three levels was made in a May 2005 VA 
treatment note.

A July 2005 VA neurosurgery consultation note indicated that 
the Veteran had been experiencing neck and lower back pain 
since a motor vehicle accident that occurred approximately 
three years ago.  An assessment of mild degenerative changes 
throughout the cervical and lumbar spine without significant 
canal or foraminal narrowing was made.

A September 2006 VA spinal examination reflected the 
Veteran's reports that his back pain began in service when he 
was conducting heavy labor in Korea.  He stated that he had 
experienced intermittent back pain "for years" but did not 
seek any treatment due to his lack of insurance.  The 
examiner noted that his gait was "antalgic with limited knee 
motion."  Physical examination revealed slight spinal 
tenderness on palpation and bilateral lumbar muscle spasms.  
Following the physical examination and a review of the claims 
folder, a diagnosis of severe chronic lumbar strain 
aggravated by gait dysfunction due to severe knee 
osteoarthritis was made.  The examiner opined that the 
Veteran's lumbar strain was less likely than not related to 
his service and attributed the condition to his knee 
osteoarthritis and severe gait abnormality which could 
"potentially transform [a] minor back ache into severe 
lumbar pain syndrome as the mechanical forces exerted upon 
[the] lumbar spine are not well tolerated in that 
situation."  Finally, the examiner noted that if the 
Veteran's knee condition was found to have been caused by 
service then this back condition was "more likely than not 
related to service as well."

The Veteran testified at his September 2008 Travel Board 
hearing that his personal daily record for carrying bags of 
concrete was 102 bags.  He stated that he had sought 
treatment for back pain while in service and was given 
Ibuprofen to treat his condition.  He stated that he did not 
complain about back pain while in service because he did not 
want to be thought of as a "wimp" by fellow solders, and 
that he did not complain of this pain at discharge because he 
was more concerned about handling relocation details for his 
spouse.  He testified that he first sought treatment for his 
back in 1983, but was initially turned away by VA and did not 
have any other private insurance, and was not seen for back 
treatment until 2003.  The Veteran's witness testified that 
she had known him since 1988 and described his abnormal, 
wobbling gait.

The Veteran has a current disability as diagnostic studies 
have shown him to suffer from chronic lumbar strain.  Several 
instances of back pain were noted in the service treatment 
records, most of which were attributed to other causes.

However, there is conflicting evidence as to whether the 
current lumbar strain is related to the in-service injury.  
The Veteran has offered competent testimony that there was a 
continuity of symptoms from the time of the in-service injury 
to the present. 

The evidence against such a link includes the September 2006 
VA examiner's opinion, the absence of any contemporaneous 
evidence of a continuity of symptomatology, the absence of 
any medical professional linking his back condition with his 
service and the September 2005 VA treatment note indicating 
that the Veteran had been experiencing back pain since his 
involvement in a motor vehicle accident in approximately 
2002.

No medical professional has linked the Veteran's current 
lumbar strain to an in-service disease or injury, and the 
September 2006 VA examiner attributed his back condition to 
his severely abnormal gait which is not caused by his 
service.  While it was indicated that the back condition 
could be related to service if it was found that a knee 
condition was the result of service, as discussed fully 
below, the Board finds that a knee condition is not related 
to service.  The contemporaneous record contains no evidence 
of back complaints until more than 20 years after service.

While the Veteran's witness credibly testified that he has 
been suffering from an abnormal gait since at least 1988, 
this testimony alone does not establish that he suffered from 
a back condition caused by his service.

The Veteran contends that his lumbar strain is related to his 
service, but as a layperson, he also lacks the medical or 
scientific expertise that would qualify him to provide a 
competent opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's lumbar strain 
service connection claim.  38 U.S.C.A. §5107(b).




Asthma

The Veteran's May 1980 entrance and July 1982 discharge 
examinations were negative for any relevant abnormalities, 
and he denied experiencing asthma or shortness of breath in 
his July 1982 RMH.  His service treatment records were 
otherwise negative for any symptoms, treatments or diagnoses 
of asthma.

An impression of stable asthma was made in a February 2005 VA 
treatment note.

The Veteran testified at his September 2008 Travel Board 
hearing that he was exposed to dust during the construction 
work he performed while in service, and that he believed this 
exposure led to his current asthma.

The Veteran has a current disability as diagnostic studies 
have shown that he suffers from asthma.  

However, his service treatment records are negative for any 
injuries, treatments or diagnoses of asthma, and the July 
1982 discharge examination is negative for asthma.   No 
medical professional has linked his current asthma to an in-
service disease or injury.  The contemporaneous record 
contains no evidence of asthma complaints until more than 20 
years after service.

The Veteran contends that his asthma is related to his 
service, but as a layperson, he also lacks the medical or 
scientific expertise that would qualify him to provide a 
competent opinion in this regard.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's asthma service 
connection claim.  38 U.S.C.A. §5107(b).



Bilateral Knee Degenerative Joint Disease

The Veteran contends that he injured his knees during service 
by jumping off of roofs during his work as an electrician.

The Veteran's May 1980 entrance and July 1982 discharge 
examinations were negative for any relevant abnormalities, 
and he denied suffering from a "trick" or locked knee in 
his July 1982 RMH.  His service treatment records were 
otherwise negative for any symptoms, treatments or diagnoses 
of any knee condition.

An August 2006 right knee Magnetic Resonance Imaging (MRI) 
found moderate to severe tricompartmental osteoarthritis with 
no meniscal or ligament tear.

A May 2007 private orthopedic treatment note indicates that 
the Veteran stated he has suffered from bilateral knee pain 
since 1982.  The Veteran did report that while he was in the 
military he jumped off roofs frequently and believed he had 
an overuse injury that was incurred in January 1981.  
Physical examination revealed severe patellofemoral crepitus 
in both knees.  An assessment of severe bilateral knee 
arthrosis was made.  The private orthopedist noted that the 
Veteran required total knee arthroplasty due to the severity 
of his condition in a June 2007 treatment note.  The examiner 
did not render an opinion as to the etiology of the current 
knee condition.

At his September 2008 Travel Board hearing, the Veteran 
testified that he injured his knees during service by jumping 
off buildings that he was working on multiple occasions each 
day.  He also testified that he took a week of leave while in 
Korea due to his knee pain.  As was the case with his lumbar 
condition, the Veteran did not receive treatment for his 
bilateral knee condition until approximately 2003.

The Veteran has a current disability as diagnostic studies 
have shown that he suffers from severe bilateral knee 
arthrosis.  However, the service treatment records are 
negative for any injuries, treatments or diagnoses of any 
knee condition.

In addition, no medical professional has linked the Veteran's 
current bilateral knee arthrosis to an in-service disease or 
injury.  The contemporaneous record contains no evidence of 
knee complaints until more than 20 years after service, and 
the Veteran himself testified that he had not received 
treatment for his knee pain until 2003.  There is no record 
in the claims folder that the Veteran took a week of leave 
while stationed in Korea due to his knee pain as referenced 
by the Veteran in his September 2008 Travel Board hearing.  
While the Veteran has explained the absence of knee 
complaints during service as due to his fear of being 
negatively perceived by his fellow solders, this would not 
explain why he did not report knee pain at the time of his 
separation from service or the negative findings on 
examination for separation from service.

The Veteran contends that his bilateral knee degenerative 
joint disease is related to his service, but as a layperson, 
he also lacks the medical or scientific expertise that would 
qualify him to provide a competent opinion in this regard.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the service connection claim for 
the Veteran's bilateral knee degenerative joint disease.  38 
U.S.C.A. §5107(b).

Left Hip Condition

The Veteran contends that he suffers from a left hip 
condition due to the severity of his left knee condition and 
the resulting abnormal gait.

The Veteran's May 1980 entrance and July 1982 discharge 
examinations were negative for any relevant abnormalities, 
and he denied suffering from a bone deformity in his July 
1982 RMH.  His service treatment records were otherwise 
negative for any symptoms, treatments or diagnoses of any 
left hip condition.

The Veteran complained of increased left hip pain for the 
past month in a September 2005 VA treatment note.

At his September 2008 Travel Board hearing, the Veteran 
testified that his current orthopedist referred to his left 
hip condition as an "old injury" but did not otherwise 
proffer a diagnosis.

Although the Veteran has complained of left hip pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  No competent 
medical evidence suggesting that Veteran has a left hip 
condition has been presented.  As such, there is no competent 
evidence of a current disability upon which to predicate a 
grant of service connection on any basis, including as 
secondary to his lumbar spine condition or knee condition.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a left hip condition.  38 U.S.C.A. §5107(b).

Asbestos Exposure

At his September 2008 hearing, the Veteran indicated that he 
wished to withdraw his claim of entitlement to service 
connection for asbestos exposure and submitted a notice 
confirming this intention.  Under 38 U.S.C.A. § 7105, the 
Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204.  The Veteran 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction 
to review his claims of entitlement to service connection for 
asbestos exposure and that claim is dismissed.



ORDER

1.  Service connection for a lumbar strain is denied.

2.  Service connection for asthma is denied.

3.  Service connection for right knee degenerative joint 
disease is denied.

4.  Service connection for left knee degenerative joint 
disease is denied.

5.  Service connection for a left hip condition, including as 
secondary to a lumbar strain and left knee degenerative joint 
disease, is denied.

6.  The claim of entitlement to service connection for 
asbestos exposure is dismissed.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


